Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15and  17-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Belihomji et al. (US 2013/0174126, Belihomji hereinafter) in view of  Roturier et al.  (US 10,757,137, Roturier hereinafter) .

As to claim 1, Belihomji teaches computer-implemented method of mapping a process model of a software application executed  (e.g., e.g., para 35 “a method 200 for automatically testing programming code for a web service (e.g., for a web service application program or web service API).”) by a hosting platform (see FIG. 1, para 36) , the software application being based on a plurality of records (e.g., para 37, “a spreadsheet 113 of input values stored in a memory 112”), the method comprising:
the input values received in each input field”, see FIGs. 1 and 2); 
 	generating a plurality of test specifications for the plurality of tests (e.g., para 37-39,  “A spreadsheet 113 of input values includes, for each input field for the particular web service, one or more potential input values. The potential input values may include valid input values, invalid input values, blank input values, and/or an indicator that a value and field should be skipped. In operation 203, web service requests may be generated using the template 116 and/or the potential input values included in the spreadsheet 113 “, “the web service requests of the set of requests 114, or the operation may be repeated concurrently (or at least partially concurrently) in situations in which the web service server can process multiple requests at the same time”, “The execution of the new version 124 of programming code in response to each web service request results in the generation of a web service response, which may be transmitted from the web service server 105 to the test server 101 having transmitted the request”,  see FIG. 1 and 2);
 	 initiating, by a test generator (e.g.,para 29, “The test engines of test server 101 may include a request creation engine 109 for automatically creating web service requests”, see FIG. 1,”Test server”)  executing in a Web browser (e.g.,para 29, “testing of programming code for web services”)  upon completion of each test specification of the plurality of test specifications (e.g., para 30, “a template 116 for creating a request for a web service. The template 116 provides the structure of the request, includes information or commands to be included in the request, and identifies fields or spaces for inserting input values into the users' and the users' client devices with the updated web service provided by the new code”) and wherein the test generator is configured to open one or more user interface pages (e.g., “web service application program “) of the software application in the Web browser (e.g., para 30-31, “The optional content may be included in the request only if an input value corresponding to the information, command, field, or space is provided for the request”, “each web service (e.g., each web service application program, and/or each web service API) having programming code that the test server 101 is configured to test”);
 	 automatically simulating (e.g., “automatically testing”) , through one or more application programming interface (API) calls (e.g., “web service API”)  made by the test generator during the session(see FIG. 6A), a series of actions taken by the impersonated user with respect to the one or more user interfaces pages wherein the series of actions are included within a plurality of scenarios (e.g., “for each scenario included in the table”, see FIG. 4A)  automatically generated by the test generator based upon the test specification (e.g., para 35-37, “automatically testing programming code for a web service (e.g., for a web service application program or web service API)”, “to test a new version of programming code when a production version of programming code is available”, “The web service requests may be automatically generated by a request creation engine 109 based on a template 116 user interface pages include at least one form and the series of actions ((see FIG. 6A)  includes opening the form (e.g., para 37, “a template 116 and a spreadsheet 113 of input values stored in a memory 112 of the test server 101. A web service request for a particular web service may include a plurality of input fields”); 
 	gathering information identifying a plurality of user interface fields of the form (see FIG. 6A), the plurality of user interface fields including at least one visible field and one or more mandatory fields (e.g., para 37, “One or more of the input fields may be mandatory, and require that an input value be provided for the field”. ); 
 	determining if values have been set for the one or more mandatory fields (para 37); 
 	setting (e.g., “an input value be provided for the field”), through one or more other API calls executed  during the session, one or more of the plurality of user 2Application No.: 16/709,576Docket No.: DOTW-001/01US 330712-2003 interface fields to known values and submitting the form to the software application subsequent to the setting of the one or more of the user interface fields (e.g., para 37, “one or more of the input fields may be optional and may not require that an input value be provided for the field).; 
(para 37. Also, see See FIG. 6B); 
 	gathering record-related information corresponding to one or more effects on the plurality of records resulting from the submission of the form (e.g., see FIG. 4B. Also, see  para 37, “The template 116 may thus identify certain input fields as mandatory, and other input fields as optional. A spreadsheet 113 of input values includes, for each input field for the particular web service, one or more potential input values. The potential input values may include valid input values, invalid input values, blank input values, and/or an indicator that a value and field should be skipped”); and 
 	determining the process model based upon the field-related information and the record-related information (e.g., para 37-38, “if the particular web service has n input fields, and if the spreadsheet includes for each input field n a number x.sub.n of potential input values, a total of x.sub.1*x.sub.2* . . . *x.sub.n web service requests may thus be generated in operation 203. The web service requests generated in operation 203 are stored as a set of requests 114 in a memory 112 of the test server 101.”, “Once the set of web service requests 114 is generated in operation 203, operation 205 is performed for each of the generated web service requests. In operation 205, a web service request is transmitted to the web service server 105 such that the request can be processed by the production version 123 of programming code running on the web service server 105. The processing of the web service request using the production version 123 of programming code results in the generation of a web service response, which may be transmitted from the web service server 105 to the test server 101 having transmitted the request”. Also, see FIG. 5).  

 	Roturier teaches an impersonated user wherein the impersonated user corresponds to an impersonation of a human user (e.g.,  col. 8, lines 18-49, “the second user to impersonate the first user and thereby gain access to non-public personal information of the first user “ for “a human user”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Belihomji  by adopting the teachings of Roturier to  “ “preventing catastrophic damage to the legitimate user and the secure computer system and/or the secure data”).” (see Roturier, col 4, lines 25-28).

As to claim 2, Belihomji  teaches wherein the gathering information identifying the plurality of user interface fields includes gathering information identifying one or more read-only fields (See FIG. 6A).  
  
As to claim 3, Belihomji  teaches wherein the gathering information identifying the plurality of user interface fields includes identifying one or more available actions (e.g., para 71, “A user may therefore, with a single action to select a "Show Differences" option, be presented with only those portions of the responses that contain differences”).  

As to claim 4, Belihomji  teaches further including identifying current field values of ones of the plurality of user interface fields, the current field values being included within the field-related information (para 37. Also, see FIG. 6A).

includes setting only the one or more mandatory fields (para 37 and 50, “first web service request 351 includes input values for each of the mandatory fields in the web request, and each of the input values in the request is a valid input value (e.g., "123-456-7890" is a valid MDN)”).

As to claim 7,  Belihomji  teaches wherein  the test specification includes information specifying which objects of the software application are to be tested with respect to at least one of a set of users or a set of user groups (e.g., para 25, “The client device 107 can be a mobile station, a portable handset, a smart-phone or personal digital assistant, a personal computer, network terminal, or other computing device used to access web services and/or web service APIs, such as web services offered to users or host servers by web service server 105”).  

As to claim 8, Belihomji  teaches wherein the known values are obtained from historical data  (e.g., “a particular date and time “ for “web service application program) execution sequence relating to prior usage of the software application (e.g., para 33, “The stored response messages can additionally be associated with a particular run on the web service server 105, associated with a particular date and time, web service application program, web service API, or other appropriate indicators”). 

As to claim 9, see rejection of claim 1 above. Belihomji  teaches  further a computer-implemented method of automated testing of a software application executed against a hosting platform ( See FIG. 1 and 2), the method comprising: determining a process model of the automatically simulating, through one or more application programming interface (API) calls made by the test generator during the session, a series of actions taken by the impersonated user with respect to the one or more user interface pages  when the software application  is executing on a first version of the hosting platform (see rejection of claim 1 above), the determining the process model including (i) gathering information identifying a plurality of user interface fields of the form including at least one visible field and one or more mandatory fields (e.g., para 37, “One or more of the input fields may be mandatory, and require that an input value be provided for the field, while one or more of the input fields may be optional and may not require that an input value be provided for the field”), and (ii) determining if values have been set for the one or more mandatory fields (para 37); automatically generating a test of the software application based upon the process model; and testing the software application in accordance with the test when the software application is executing on a second version of the hosting platform (e.g., para 35-36, see FIG. 2, , “automatically testing programming code for a web service (e.g., for a web service application program or web service API). The method 200 can, for example, be used to test a new version of programming code when a production version of programming code is available”).

As to claim 11, see rejection of claim 1 above. 

As to claims 12-15 and 17, see rejection of claims 2-5 and 7 


As to claim 18, Belihomji  teaches   wherein the testing includes executing a plurality of pass/fail tests (e.g., para 42, “an indication that the automatic testing of the new code was successfully completed and that the new version 124 of the code passed the test cases, and an indication of the number of web service response pairs that were used in the test. However, if any pair of web service responses differ (i.e., if at least one pair of web service responses differ), a user or systems administrator may be provided with an indication that the automatic testing of the new code was successfully completed and that the new version 124 of the code failed the test cases (i.e., failed at least one test case)”.  

As to claim 19, Belihomji  teaches   wherein the testing includes: recording test results resulting from the testing of the software application; and detecting a regression in the software application by identifying one or more differences between the test results and initial simulation results comprised of the UI field-related information and the record-related information (See FIG. 6A, “Regression Test Run Summary”).  

As to claim 20, Belihomji  teaches  wherein the determining the process model further includes identifying, through one or more other API calls the plurality of user interface fields of the form (para 37. Also, see FIG. 6A).  

As to claim 21, Belihomji  teaches    further including determining ones of the plurality of user interface fields corresponding to the one of more mandatory fields wherein the series of actions includes setting only the mandatory fields to known values (e.g., para 50, “web service request 

As to claim 22, Belihomji  teaches  wherein the setting of the one or more of the user interface fields includes using known values obtained from historical data  (e.g., “date and time “  for web service application program “ ) relating to prior usage of the software application(e.g., para 33, “The stored response messages can additionally be associated with a particular run on the web service server 105, associated with a particular date and time, web service application program, web service API, or other appropriate indicators”). 

Response to Arguments

Applicant's arguments with respect to the pending claims 1-5, 7-9, 11-15and  17-22 have been considered but are moot in view of the new ground(s) of rejection. 

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        


/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194